Citation Nr: 1540592	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

The Veteran is represented by:  Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was before the Board in August 2014, at which time it was remanded for additional development.  

REMAND

In the August 2014 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to re-adjudicate the Veteran's above-captioned claims after undertaking the requested development.  If any benefits were not granted to the Veteran's satisfaction, the AOJ was instructed to issue to the Veteran and his representative a supplemental statement of the case (SSOC).  After the Veteran was provided a reasonable amount of time to response, the AOJ was to return the appeal to the Board for further appellate action.

After undertaking the requested development, the AOJ re-adjudicated the Veteran's claims, confirming and continuing the denials thereof.  The AOJ then issued an SSOC to the Veteran, sending it to a mailing address in Florissant, Colorado.  The SSOC was date-stamped as sent on July 6, 2015.  The SSOC was returned as undeliverable.  A label affixed to the returned envelop demonstrates that a mail forwarding service had expired.

In correspondence dated shortly after the issuance of the SSOC, the mailing address associated with the Veteran is located in Roseburg, Oregon.  Indeed, according to his profile in the Veterans Benefits Management System, the Veteran's mailing address of record is currently the Roseburg, Oregon address.  As such, it appears as though the Veteran has not been provided a copy of the SSOC, or notice of the bases for the AOJ's decisions contained therein.  Further, the Veteran has not been provided a reasonable opportunity to respond to the SSOC.  Consequently, in the interest of fairness and due process, the Board finds that a remand is required in order for the AOJ to provide the Veteran with a copy of the SSOC and give him an opportunity to respond thereto.

The Veteran is reminded that in the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED to the AOJ for the following actions:

The AOJ must send a copy of SSOC originally issued on July 6, 2015, to the Veteran at his address of record.  After the Veteran has had a reasonable opportunity to respond, the case must be returned to the Board for further appellate action.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

